DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites, “ set a first reference frame, the first reference frame being based on a first position of the imaging device at a first time,………………….., receive a command to move the end effector, and transform the command to move the end effector from a command in the first reference frame to a command in a reference frame for the end effector.”
The claim calls for moving the end effector from the first reference frame to a reference frame of the end effector.  The end effector is not in the first reference frame according to the claim, so how is it then possible to move the end effector from the first reference frame to a reference frame of the end effector when the end effector was not in the first reference frame?  
	As such the claim fails to particularly point out and distinctly claim the subject matter of the invention.
	The rest of the claims are rejected for having a similar deficiency of for depending on a rejected base claim.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Diolaiti et al US PUB 20070287992; Niemeyer, US 6424885) both disclose at least A computer-assisted device comprising: a first articulated arm configured to support an imaging device; a second articulated arm configured to support an end effector; a control unit coupled to the first articulated arm and the second articulated arm, wherein the control unit is configured to: set a first reference frame, the first reference frame being based on a first position of the imaging device at a first time

Communication 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONNIE MANCHO whose telephone number is (571)272-6984. The examiner can normally be reached Mon-Thurs.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Mott can be reached on 571 270 5376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RONNIE M MANCHO/Primary Examiner, Art Unit 3664